Exhibit 10.23

Promissory Note Extension Agreement

January 27, 2014

This Promissory Note Extension Agreement, hereinafter referred to as “Extension
Agreement,” is entered into as of the date above written, by and between
Burlingame Equity Investors II, LP (hereinafter called “Lender”) and Arête
Industries Inc. (hereinafter called “Borrower”).

WHEREAS, Lender and Borrower have entered into a Promissory Note dated June 28,
2013, in the original principal amount of $48,000, hereinafter referred to as
the “Note”. The Note was originally due July 23, 2014.

WHEREAS, the principal balance of the Note immediately prior to this Extension
Agreement is $44,000; and

WHEREAS, Lender and Borrower desire to enter into this Extension Agreement in
order to extend the due date of the Note to January 27, 2015;

NOW, THEREFORE, in consideration (the “Payment”) of the amount of $17,5111to be
credited to the Note as described in paragraph 3 below, Lender and Borrower
hereby agree as follows:

 

  1. The maturity date of the Note is extended to January 27, 2015 (the
“Extended Maturity Date”).

 

  2. The Payment shall be applied to the Note as follows:

Principal Reduction: $17,511

Interest payment thru January 31, 2014: $ 120

3. Upon applying the principal reduction set forth above, Lender and Borrower
agree that the remaining principal balance on the Note equals $26,489. In
addition, quarterly interest payments at the rate stated in the Note shall be
paid on September 23, 2014 and December 27, 2014, with any further accrued and
unpaid interest to be paid in full on the Extended Maturity Date.

 

  4. All other terms and conditions of the Note remain unchanged and in effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and agreed to this Agreement as of
the date first set forth above.

 

Burlingame Equity Investors II, LP (Lender) Burlingame Asset Management, LLC as
General Partner By:  

/s/ Blair Sanford

  Blair Sanford, Managing Member Arête Industries Inc. (Borrower) By:  

/s/ Nicholas L. Scheidt

  Nicholas L. Scheidt   Chief Executive Officer